PER CURIAM.
Larry Johnson appeals his conviction and sentence for possession of cocaine. In this circumstantial evidence case, the State presented evidence which rebutted and was inconsistent with the defendant’s reasonable hypothesis of innocence. “The test to be applied on review of a denial of a motion for judgment of acquittal is not whether, in the opinion of the trial court or appellate court, the evidence fails to exclude every reasonable hypothesis but that of guilt but, rather, whether the jury might reasonably so Conclude.” Muwwakil v. State, 435 So.2d 304, 305 (Fla. 3d DCA 1983), review denied, 444 So.2d 417 (Fla.1984) (citations omitted). The defendant’s motions for judgment of acquittal were properly denied. Id.; see Brown v. State, 428 So.2d 250 (Fla.), cert. denied, 463 U.S. 1209, 103 S.Ct. 3541, 77 L.Ed.2d 1391 (1983); Lewis v. State, 570 So.2d 346 (Fla. 2d DCA 1990).
Affirmed.